                  3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 1 of 20
 Fill in this information to identify your case:

 Debtor 1                   William Frommer
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Paula Frommer
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  WESTERN DISTRICT OF ARKANSAS

 Case number           3:19-bk-70028
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             173,700.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $                5,450.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             179,150.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             148,784.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              15,354.00


                                                                                                                                     Your total liabilities $               164,138.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                4,829.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                2,685.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to

 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
               3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 2 of 20
 Debtor 1      William Frommer
 Debtor 2      Paula Frommer                                                              Case number (if known) 3:19-bk-70028
             the court with your other schedules.

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $       2,200.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 3 of 20
 Fill in this information to identify your case:

 Debtor 1                   William Frommer
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Paula Frommer
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF ARKANSAS

 Case number           3:19-bk-70028
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Mr. Cooper                               Describe the property that secures the claim:               $135,899.00               $166,700.00                     $0.00
         Creditor's Name                          1636 Meadow Brook Drive
                                                  Mountain Home, AR 72653 Baxter
                                                  County
                                                  Land- $14,000
         Attn: Bankruptcy                         House- $152,700
         8950 Cypress Waters                      Per Baxter County Assessor
                                                  As of the date you file, the claim is: Check all that
         Blvd                                     apply.
         Coppell, TX 75019                            Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

                                 Opened
                                 07/07 Last
                                 Active
 Date debt was incurred          6/04/18                   Last 4 digits of account number        5250


         Santander Consumer
 2.2                                                                                                            $12,885.00                Unknown              Unknown
         USA                                      Describe the property that secures the claim:
         Creditor's Name                          Automobile

         Attn: Bankruptcy
                                                  As of the date you file, the claim is: Check all that
         Po Box 961245                            apply.
         Fort Worth, TX 76161                         Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 4 of 20

 Debtor 1 William Frommer                                                                                  Case number (if known)   3:19-bk-70028
              First Name                Middle Name                      Last Name
 Debtor 2 Paula Frommer
              First Name                Middle Name                      Last Name


    Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another           Judgment lien from a lawsuit
    Check if this claim relates to a                  Other (including a right to offset)
    community debt

                              Opened
                              08/14 Last
                              Active
 Date debt was incurred       6/05/18                     Last 4 digits of account number         1000



   Add the dollar value of your entries in Column A on this page. Write that number here:                                $148,784.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                               $148,784.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                  3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 5 of 20
 Fill in this information to identify your case:

 Debtor 1                   William Frommer
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Paula Frommer
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF ARKANSAS

 Case number            3:19-bk-70028
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Access Credit Management                                Last 4 digits of account number         6872                                                            $92.00
              Nonpriority Creditor's Name
              11225 Huron Lane, Suite 222                             When was the debt incurred?             Opened 8/10/17
              Little Rock, AR 72211
              Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Knox Orthopaedics




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              41249                                                Best Case Bankruptcy
               3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 6 of 20
 Debtor 1 William Frommer
 Debtor 2 Paula Frommer                                                                                  Case number (if known)         3:19-bk-70028

 4.2      Credit One Bank                                            Last 4 digits of account number       5678                                             $1,170.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 11/14 Last Active
          Po Box 98873                                               When was the debt incurred?           9/27/18
          Las Vegas, NV 89193
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3      Professional Credit Management                             Last 4 digits of account number       2751                                               $265.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 11/17
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement


          Professional Credit Management,
 4.4      Inc.                                                       Last 4 digits of account number       0436                                             $1,080.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 01/18
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 7 of 20
 Debtor 1 William Frommer
 Debtor 2 Paula Frommer                                                                                  Case number (if known)         3:19-bk-70028

          Professional Credit Management,
 4.5      Inc.                                                       Last 4 digits of account number       7168                                             $1,021.00
          Nonpriority Creditor's Name
          Po Box 4037                                                                                      Opened 08/17 Last Active
          500 West Washington Ave                                    When was the debt incurred?           11/08/17
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement


          Professional Credit Management,
 4.6      Inc.                                                       Last 4 digits of account number       0437                                               $720.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 01/18
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 8 of 20
 Debtor 1 William Frommer
 Debtor 2 Paula Frommer                                                                                  Case number (if known)         3:19-bk-70028

          Professional Credit Management,
 4.7      Inc.                                                       Last 4 digits of account number       7662                                               $302.00
          Nonpriority Creditor's Name
          Po Box 4037                                                                                      Opened 11/15 Last Active
          500 West Washington Ave                                    When was the debt incurred?           8/09/17
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement


          Professional Credit Management,
 4.8      Inc.                                                       Last 4 digits of account number       6908                                               $300.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 02/13
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 9 of 20
 Debtor 1 William Frommer
 Debtor 2 Paula Frommer                                                                                  Case number (if known)         3:19-bk-70028

          Professional Credit Management,
 4.9      Inc.                                                       Last 4 digits of account number       9197                                               $300.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 01/14
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Harrison Surgery
              Yes                                                       Other. Specify   Center


 4.1      Professional Credit Management,
 0        Inc.                                                       Last 4 digits of account number       1504                                               $276.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 9/14/12
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Baxter Reg Medical Ctr Medic


 4.1      Professional Credit Management,
 1        Inc.                                                       Last 4 digits of account number       9860                                               $250.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 09/17
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 10 of 20
 Debtor 1 William Frommer
 Debtor 2 Paula Frommer                                                                                  Case number (if known)         3:19-bk-70028

 4.1      Professional Credit Management,
 2        Inc.                                                       Last 4 digits of account number       1263                                               $100.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 04/13
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement


 4.1      Professional Credit Management,
 3        Inc.                                                       Last 4 digits of account number       0257                                                 $90.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 08/17
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Ozark Surgical Group
              Yes                                                       Other. Specify   #1




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 11 of 20
 Debtor 1 William Frommer
 Debtor 2 Paula Frommer                                                                                  Case number (if known)         3:19-bk-70028

 4.1      Professional Credit Management,
 4        Inc.                                                       Last 4 digits of account number       7304                                                 $75.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 07/17
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement


 4.1      Professional Credit Management,
 5        Inc.                                                       Last 4 digits of account number       5127                                                 $75.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 07/17
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 12 of 20
 Debtor 1 William Frommer
 Debtor 2 Paula Frommer                                                                                  Case number (if known)         3:19-bk-70028

 4.1      Professional Credit Management,
 6        Inc.                                                       Last 4 digits of account number       4962                                                 $65.00
          Nonpriority Creditor's Name
          Po Box 4037                                                                                      Opened 07/17 Last Active
          500 West Washington Ave                                    When was the debt incurred?           9/12/17
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement


 4.1      Professional Credit Management,
 7        Inc.                                                       Last 4 digits of account number       4930                                                 $50.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 07/17
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 13 of 20
 Debtor 1 William Frommer
 Debtor 2 Paula Frommer                                                                                  Case number (if known)         3:19-bk-70028

 4.1      Professional Credit Management,
 8        Inc.                                                       Last 4 digits of account number       0842                                             $1,871.00
          Nonpriority Creditor's Name
          Po Box 4037                                                                                      Opened 4/24/18 Last Active
          500 West Washington Ave                                    When was the debt incurred?           10/05/18
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement


 4.1      Professional Credit Management,
 9        Inc.                                                       Last 4 digits of account number       0436                                             $1,080.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 1/04/18
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 14 of 20
 Debtor 1 William Frommer
 Debtor 2 Paula Frommer                                                                                  Case number (if known)         3:19-bk-70028

 4.2      Professional Credit Management,
 0        Inc.                                                       Last 4 digits of account number       3675                                               $932.00
          Nonpriority Creditor's Name
          Po Box 4037                                                                                      Opened 4/12/18 Last Active
          500 West Washington Ave                                    When was the debt incurred?           9/05/18
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement


 4.2      Professional Credit Management,
 1        Inc.                                                       Last 4 digits of account number       0437                                               $720.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 1/04/18
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 15 of 20
 Debtor 1 William Frommer
 Debtor 2 Paula Frommer                                                                                  Case number (if known)         3:19-bk-70028

 4.2      Professional Credit Management,
 2        Inc.                                                       Last 4 digits of account number       6908                                               $300.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 2/25/13
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement


 4.2      Professional Credit Management,
 3        Inc.                                                       Last 4 digits of account number       9197                                               $300.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 1/16/14
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Harrison Surgery
              Yes                                                       Other. Specify   Center




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 16 of 20
 Debtor 1 William Frommer
 Debtor 2 Paula Frommer                                                                                  Case number (if known)         3:19-bk-70028

 4.2      Professional Credit Management,
 4        Inc.                                                       Last 4 digits of account number       2751                                               $265.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 11/20/17
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement


 4.2      Professional Credit Management,
 5        Inc.                                                       Last 4 digits of account number       9860                                               $250.00
          Nonpriority Creditor's Name
          Po Box 4037                                                When was the debt incurred?           Opened 9/13/17
          500 West Washington Ave
          Jonesboro, AR 72403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Baxter Reg- M Care
              Yes                                                       Other. Specify   Replacement




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 17 of 20
 Debtor 1 William Frommer
 Debtor 2 Paula Frommer                                                                                  Case number (if known)          3:19-bk-70028

 4.2
 6         Verizon Wireless                                          Last 4 digits of account number       0001                                                      $3,405.00
           Nonpriority Creditor's Name
           Attn: Verizon Wireless Bankruptcy                                                               Opened 04/13 Last Active
           Admini                                                    When was the debt incurred?           10/05/16
           500 Technology Dr, Ste 550
           Weldon Spring, MO 63304
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Baxter Regional                                               Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 624 Hospital Drive                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Mountain Home, AR 72653
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                      15,354.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                      15,354.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 13 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                 3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 18 of 20




 Fill in this information to identify your case:

 Debtor 1                    William Frommer
                             First Name                     Middle Name             Last Name

 Debtor 2                    Paula Frommer
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF ARKANSAS

 Case number              3:19-bk-70028
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ William Frommer                                                       X   /s/ Paula Frommer
              William Frommer                                                           Paula Frommer
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       January 10, 2019                                               Date    January 10, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 19 of 20




                                                               United States Bankruptcy Court
                                                                     Western District of Arkansas
            William Frommer
 In re      Paula Frommer                                                                           Case No.   3:19-bk-70028
                                                                                   Debtor(s)        Chapter    7




                                VERIFICATION OF CREDITOR MATRIX - AMENDED


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: January 10, 2019                                                 /s/ William Frommer
                                                                        William Frommer
                                                                        Signature of Debtor

 Date: January 10, 2019                                                 /s/ Paula Frommer
                                                                        Paula Frommer
                                                                        Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
    3:19-bk-70028 Doc#: 6 Filed: 01/10/19 Entered: 01/10/19 12:37:46 Page 20 of 20


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Access Credit Management
                        11225 Huron Lane, Suite 222
                        Little Rock, AR 72211


                        Baxter Regional
                        624 Hospital Drive
                        Mountain Home, AR 72653


                        Credit One Bank
                        Attn: Bankruptcy
                        Po Box 98873
                        Las Vegas, NV 89193


                        Mr. Cooper
                        Attn: Bankruptcy
                        8950 Cypress Waters Blvd
                        Coppell, TX 75019


                        Professional Credit Management
                        Po Box 4037
                        500 West Washington Ave
                        Jonesboro, AR 72403


                        Professional Credit Management, Inc.
                        Po Box 4037
                        500 West Washington Ave
                        Jonesboro, AR 72403


                        Santander Consumer USA
                        Attn: Bankruptcy
                        Po Box 961245
                        Fort Worth, TX 76161


                        Spinnaker
                        700 Blue Meadows Road
                        Branson, MO 65616


                        Verizon Wireless
                        Attn: Verizon Wireless Bankruptcy Admini
                        500 Technology Dr, Ste 550
                        Weldon Spring, MO 63304
